Citation Nr: 1442594	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-48 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pityrosporum and staphylococcal folliculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to December 1990.  

This appeal to  the Board of Veterans' Appeals (Board) arose  from a June 2010 decision in which the RO,  inter alia, granted service connection for pityrosporum and staphylococcal folliculitis (skin disorder) and assigned an initial 10 percent rating , effective September 30, 2009, the date of receipt of the Veteran's original claim.  .  In July 2010, the Veteran filed a notice of disagreement (NOD) only as to the initial 10 percent rating assigned for his skin disorder.  The RO issued a statement of the case (SOC) in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  In October 2011, January 2012, and September 2013, the RO issued  supplemental SOCs (SSOCs) continuing the initial 10 percent rating assigned.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for skin disorder, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In April 2013, the Board remanded the claim issue for further development.  As will be discussed herein, the Board finds that the requested actions have been accomplished, to the extent possible, and the claim is now ready for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA  file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through November 2011.


FINDINGS OF FACT

1. All notification and development action needed to fairly resolve the claim on appeal has been accomplished.

2.  Since the September 30, 2009, effective date of the award of service connection, the Veteran's pityrosporum and staphylococcal folliculitis has required the use of intermittent systemic therapy in the form of oral and intramuscular corticosteroids for less than six weeks,  affected no more than 20 percent of his entire body or exposed areas, and resulted in superficial and non-linear scarring of less than 929 square centimeters of an area or areas, other than his head, face, or neck.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for pityrosporum and staphylococcal folliculitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a letter dated in November 2009, sent prior to the July 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate what was then a service connection claim for a skin disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the RO's award of service connection and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the October 2010 SOC and September 2013 SSOC set forth the applicable criteria for higher ratings for skin disorder (the timing and form of which suffices, in part, for Dingess/Hartman).  Notably,  neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records as well as available VA and private treatment records, a reports of VA examinations have been obtained and considered.  Also of record and considered in connection with the claim is the transcript of the DRO hearing, as well as various statements provided by the Veteran and by his representative, on his behalf.  The  Board finds that no additional action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

As s noted above, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a DRO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with thr provisions of 38 C.F.R. § 3.103, and that the DRO hearing was legally sufficient.

Here, during the July 2011 hearing, the DRO noted the issue on appeal.  The Veteran was asked to describe his skin disorder symptoms and to identify where he received treatment.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the DRO did explicitly suggest the submission of any additional evidence,  during the hearing, the Veteran indicated that there were  outstanding VA treatment records and alleged that his skin disorder had worsened since the May 2010 VA examination (to determine the nature and etiology of his claimed skin disorder), which the Veteran asserted was "cursory.".  Thereafter, he Veteran was afforded another examination, and additional VA treatment records were associated with the claims file.  

In August 2011, the Veteran underwent VA examination to assess the severity of his skin disorder.  The Board finds that, collectively, the May 2010 and August 2011 examination reports are adequate to evaluate the Veteran's service-connected skin disorder, as they include an interview with the Veteran, thorough review of the record, and full examination, addressing the relevant rating criteria.  Moreover, while the Veteran and his representative have claimed that such disability is worse than the currently assigned 10 percent rating, they have not contended that the condition has increased in severity since the August 2011 VA examination.  See  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination). 

In April 2013, the Board remanded the claim, in part, to obtain outstanding records of VA treatment the skin disorder since May 2010, all of the Veteran's VA and non-VA prescription records concerning his skin disorder from October 2008, and another VA medical opinion to determine the severity of the Veteran's skin disorder.  Recent VA treatment records were acquired and associated with the claims file, and a VA medical opinion was obtained in September 2013.  In April 2013, the RO issued a letter asking, inter alia, for a copy of his non-VA prescription records for his service-connected skin disorder from October 2008.  In June 2013, the RO issued a letter to the Veteran notifying him that his prescription records from October 2008 to March 2010 from the Central Texas VA Medical Center were unavailable and asking him to provide copies of those records to VA.  However, the record shows that the Veteran did not begin to receive medical treatment from VA until February 2010, so VA prescription records would not have been available from October 2008 to March 2010.  Additionally, the Board's review of the record reveals that the Veteran did not submit any authorization for or copies of any non-VA records. 

Thus, under the circumstances of this case, the Board finds that the RO has complied with the remand instructions, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The 10 percent rating for the Veteran's skin disorder has been assigned under Diagnostic Codes (DC) 7813-7806.  38 C.F.R. § 4.118.  DC 7813, for dermatophytosis, provides that ratings are to be assigned based on the extent of residual scarring (DC 7800, 7801, 7802, 7804, or 7805), or for dermatitis (DC 7806), depending upon the predominant disability.  Based on the medical reports of record, the RO determined that the predominant disability was dermatitis or eczema, and that it was more advantageous to the Veteran to evaluate his skin disorder under DC 7806.

Under DC 7806, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran generally contends that his skin disorder is more severe than as initially rated.  More specifically, he asserts that his skin disorder is more severe during warmer seasons; that heat, sweat, and sunlight cause breakouts; and that his skin condition covers more than 40 percent of his body at times and ebbs slightly at other times.

In February 2010, the Veteran, noted as a new patient to VA, complained of rash on his upper torso for the past several weeks.  He stated that he has had a rash in the past which had disappeared until recently.  The Veteran further complained that the rash was very pruritic and explained that it leaves dark pigment on his skin when it heals.  The examiner noted a small area of eczema below the right pectoral area with areas of urticaria and areas of hyperpigmentation on the chest.  The Veteran was assessed with hypersensitivity rash with eczema-like reaction.

An April 5, 2010 VA treatment record reflects the Veteran's complaints of a rash that he has experienced on-and-off for the past 20 years since his military service, on his arms and lower back which responds partially to steroid creams.  The Veteran also reported that an area on his buttocks was painful and red but without discharge for the past month.  Upon examination, the physician noted erythematous circular patches on arms bilaterally, 8-10 centimeters; erythematous patches/induration on lower back/superior buttocks, 5x5 centimeters, no fluctuance/discharge, mildly tender; and no other significant abnormalities.  The VA physician assessed the Veteran with dermatitis/cellulitis, for which he was prescribed an oral corticosteroid, oral antibiotic, oral antihistamine, and advised to seek emergency evaluation of the affected buttocks area increases in size or swelling.

On April 20, 2010, the Veteran was seen by private physician, Dr. Kaiser, who noted that the Veteran complained of a severe, persistent flare of pruritic and painful eruption that first appeared over 10 years ago which comes and goes.  The Veteran stated that he started a steroid tablet about one month ago but did not recall the dosage or name of the medication, and that he takes oral antibiotics and uses topical steroids and an antibacterial bath soap.  The physician remarked that the Veteran's past medical history was notable for seasonal allergies.  Upon examination, the physician observed many erythematous, spongiotic-appearing papules and papulo-vesicles coalescing into confluent plaques on torso and extremities with prominent flexural involvement, with some areas of post-inflammatory hyperpigmentation, and several erythematous, follicular papules, many of which were excoriated on the torso and buttocks.  The physician assessed the Veteran with generalized dermatitis, consistent with atopic dermatitis with some features of nummular eczema, concurrent folliculitis and secondary impetiginization of excoriations, and possible allergic contact dermatitis.  The recommended treatment included an intramuscular corticosteroid, topical corticosteroid, oral antibiotic, and an oral antihistamine.

An April 23, 2010 VA treatment record documents assessments of atopic dermatitis with some features of nummular eczema, possible contributory allergic contact dermatitis which might be contributory, with concurrent folliculitis and secondary impetiginization of excoriations. 

A May 21, 2010 VA treatment record documents assessments of pityrosporum folliculitis, eczema improved, staphylococcal folliculitis improved, post-inflammatory hyperpigmentation.  The Veteran's treatment included oral antifungal, oral antibiotic, oral antihistamine, and topical corticosteroid medications.

On May 11, 2010, the Dr. Kaiser saw the Veteran again, who reported significant improvement in his eczematous lesions and painful bumps but a new eruption over his upper torso and shoulders.  The physician noted that the Veteran had many 1.5 millimeter eczematous lesions and painful bumps over upper back, chest, and shoulders; few residual eczematous patches, especially over the flexural areas; occasional 0.4 - 0.5 centimeter erythematous to hyperpigmentated papules over the buttocks; and moderate post-inflammatory hyperpigmentation over previously involved sites.  Dr. Kaiser assessed the Veteran with eczema, much improved; staphylococcal folliculitis, much improved; and post-inflammatory hyperpigmentation.  The physician prescribed the Veteran an additional oral antifungal, another course of oral antibiotic, a new oral antihistamine, and continued the previously prescribed topical corticosteroid and oral antihistamine medications. 

A May 25, 2010 VA examination report reflects the Veteran's past complaints of an off-and-on rash for the past 20 years appearing on his chest, arms, or lower back with post-inflammatory hyperpigmentation.  On the date of the examination, the Veteran complained of a rash over the front of his chest and lower back which improved after taking oral antifungal, antibiotics, and antihistamines and a topical corticosteroid.  However, about two days prior to the examination, the Veteran developed a rash over the back of the neck and bilateral forearms which looked red and itchy.  Typically, the Veteran noted that his rashes come and go and heal on their own, but he has responded partially to steroid creams in the past.  The examiner noted that the Veteran's rash symptoms include severe itching, no fever or difficulty breathing, and no other systematic signs or lesions over the mouth.  Upon examination and review of photographs, the examiner found almost healed folliculitis lesions on the front chest and back and buttock area showing post-inflammatory hyperpigmentation.  The total area involved is 10 percent and the exposed area is 7.14 percent.  Additionally, the examiner indicated that the Veteran's new rash appeared to be a morbilliform rash over his bilateral forearms and back of the neck involving 2 percent of the total body area and 14.28 percent of the exposed area of the body, possibly resulting from the Veteran's use of a sulfur-based antibiotic.  Based upon the foregoing, the examiner diagnosed the Veteran with pityrosporum folliculitis, staphylococcal folliculitis.

In August 2011, the Veteran underwent VA examination to assess the severity of his skin disorder.  The Veteran reported that he develops rashes with exposure to the sun or overhearing of his body.  The examiner noted that the Veteran had received treatment with systemic corticosteroids or other immunosuppressive medications for less than six weeks in the past twelve months, in the form of a steroid dose pack and steroid injection, but that the Veteran has used topical corticosteroids constantly or near constantly.  The examiner diagnosed the Veteran with dermatitis or eczema and also folliculitis, noting that dermatitis and papulosquamous disorder each affected less than 5 percent his total body area and none of his exposed area.  Specifically, the examiner determined that the Veteran had an active lesion of dermatitis on his back right lateral side measuring 12 by 9 centimeters, which was described as erythematous with collaret of chronic skin changes and some thickening with erythema, so deep in spots that it appears purple, and some erythematous papules both in and outside the collaret.  Finally, the examiner noted that the Veteran's skin disorder affects his ability to work because the Veteran avoids sun exposure which he feels causes his lesions.

The VA examiner also examined the Veteran's scars, including hyperpigmentation scars.  The examiner determined that his scars were not painful; not unstable with frequent loss of covering of the skin over the scar; not both painful and unstable; and not due to burns.  The examiner noted the following particular scars:  right upper extremity superficial non-linear scars, 10 by 5 centimeters; left upper extremity superficial non-linear scars, 15 by 6.5 centimeters; and posterior trunk superficial non-linear scars, 5 by 3.5 centimeters, 3 by 3 centimeters, 6.5 by 4 centimeters, and 9.5 by 9 centimeters.  The total areas affected by these scars is 45 square centimeters for the upper right extremity, 97 square centimeters for the left upper extremity, and 137 square centimeters for the posterior trunk.  The sum of all areas affected is 279 square centimeters.  Finally, the examiner concluded that the Veteran's scars did not result in limitation of function or impact his ability to work.

On July 23, 2011 private treatment records show that the Veteran received surgical treatment for an abscess in his left forearm.  The Veteran presented with methicillin resistant staphylococcus aureus left forearm abscess.  The abscess was incised and drained, and the Veteran received intravenous antibiotics.  

A September 2011 VA treatment record shows that the Veteran requested treatment of his chronic skin disorder, for which he reported treatment involving topical corticosteroids, oral antibiotic, oral antihistamine, and oral antifungal.  The Veteran was assessed with chronic dermatitis and his topical corticosteroid prescription was refilled.

In September 2013, a VA examiner reviewed the Veteran's medical records to determine the severity of his skin disorder.  The examiner reviewed all available medical records dating to February 2010, noting the Veteran's long history of dermatitis/eczema dating back to childhood and episodes of folliculitis and impetiginization complicating his eczema.  The examiner noted that when the Veteran's eczema flares it involves 5 to 10 percent of his body surface area.  The examiner stated that the Veteran has never had to take oral corticosteroids or immunosuppressive medications to control his eczema but that he received injections of corticosteroids intramuscularly on two occasions and required several courses of oral antibiotics to treat his folliculitis and impetiginization of his eczema.  Additionally, the examiner noted that the Veteran has used corticosteroid ointments and antihistamines for more than 6 weeks on an intermittent basis as needed over the past three years.

VA prescription records dated from February 2010 to June 2013 show that the Veteran was prescribed a 7-day supply of oral corticosteroids in April 2010, and topical corticosteroids in February 2010, April 2010, September 2011, and June 2010.  Other medications prescribed for this time period include various antifungal, antibiotic, and antihistamine medications, 

Following a review of the relevant evidence of record, which includes VA and private treatment records, the Veteran's own statements, and the aforementioned VA medical opinions rendered in May 2010, August 2011, and September 2013, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected skin disorder at any time pertinent to this appeal.  Treatment records do not reveal any symptomatology associated with the Veteran's service-connected skin disability different from that noted during the aforementioned VA examinations.  The most pertinent findings indicate that, at all points pertinent to this appeal, the Veteran's skin condition has affected no more than 20 percent of his entire body or exposed areas, he was once prescribed a 7-day course of oral corticosteroids, and he received no more than two, discrete intramuscular injections of corticosteroids for his skin disorder.  Other treatments for the Veteran's skin disorder include oral antibiotics, antihistamines, and antifungals and topical corticosteroids, as noted in the September 2013 VA medical opinion.  However, DC 7806 does not include such treatments for consideration for an increased rating.  Accordingly, a rating in excess of 10 percent under DC 7806 is not warranted, as the evidence fails to demonstrate that over 20 percent of the Veteran's entire body or exposed areas are affected by his skin disorder or that he was treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, or constantly or near-constantly, during any 12-month period relevant to this appeal.

The Board has also considered whether a higher, or an alternate rating, rating could be awarded for his skin disorder based on the extent of residual scarring under DC 7800, 7801, 7802, 7804, or 7805.  However, DC 7800 is unavailing as there is no evidence that the Veteran has burn scars or other characteristics of disfigurement, as defined under that code, affecting his head, face, and neck.  Similarly, no increase rating may be had under DC 7801 or 7804 as the evidence does not show that the Veteran has scars that are deep and nonlinear, or that are unstable or painful.  DC 7805 does not apply as the Veteran's scars have no other disabling effects not considered by DC 7800-7804.  Under DC 7804, a maximum rating of 10 percent may be assigned for superficial and nonlinear scars affecting an area of 929 square centimeters or greater.  Even so, the evidence shows that the Veteran's scars affect no more than a total area of 279 square centimeters, far below the minimum of 929 square centimeters under DC 7804.  Accordingly, the Board finds that no rating in excess of 10 percent may be awarded under DC 7800, 7801, 7802, 7804, or 7805.

The record indicates that the Veteran was once treated for an abscess of the left forearm, which healed without complication.  However, there is no evidence of any etiological connection between the left forearm abscess and the Veteran's service-connected skin disorder.  Regardless, even assuming the abscess is a manifestation of the Veteran's skin disorder, the Board's consideration of the abscess results in no increase rating under DC 7806.  Moreover, such manifestation does not qualify for a separate, increased rating under any other schedular rating for the skin.  See 38 C.F.R. § 4.118.

The Board acknowledges the Veteran's statement that his skin disorder "covers more than 40 percent at times" of his body.  See August 2010 Statement in Support of Claim.  The Board, however, ascribes negligible probative value to such statement.  Notably, there is no objective evidence of  record indicating that the Veteran's skin disorder actively affected over 40 percent of his entire body or exposed areas.  Moreover, the statement appears to be one made in self-interest, after the denial of his request for an initial rating increase.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)] (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  
The Board further acknowledges that the September 2013 VA examiner made one error in his medical opinion by inaccurately stating that the Veteran has never had to take oral corticosteroids or immunosuppressive medications to control his eczema.  However, the Board finds this error to be inconsequential to its analysis, as the evidence of record clearly shows, and the Veteran has not otherwise alleged, that he received only one 7-day course of oral corticosteroid treatment for his skin disorder.  Moreover, the remainder of the examiner's medical findings are correct, and the Board's careful review of the evidence shows that there is nothing in the record to demonstrate that Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during any 12-month period at any point pertinent to this appeal.  

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the September 2009 effective date of the award of service connection has the Veteran's skin disability reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected skin disability with the applicable rating criteria, and finds that the Veteran's symptoms of dermatitis or eczema, his predominant disability, is fully addressed by the such criteria.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7806.  Although the Veteran did not specifically contend that an increased disability rating was warranted based on other symptoms or impairment, the Board also considered the resultant scarring from his skin disorder, and all scarring symptoms noted in the record are considered by the relevant rating criteria.  See 38 C.F.R. § 4.118, DC 7800-7805.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Furthermore, as the skin disability under consideration is the Veteran's only service-connected disability, any question of combined impact of disabilities, as outlined in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), is not raised here and need not be addressed.

Consequently, the Board concludes that the procedures od 38 C.F.R. § 3.321(b)((1) are not invoked, and that referral of this claim consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, despite the Veteran's statement that his skin disability causes him "serious problems working" and his employer's statements that he has had to send the Veteran home and that the Veteran has left work for doctor's appointments(see August 2010 Statement in Support of Claim, August 2010 Employer Statement), there is no actual evidence or allegation indicating that the Veteran's skin disability actually or effectively renders him unemployable.  In fact, both the May 2010 and August 2011 VA examiners concluded that the s service-connected skin disorder had no impact on his ability to work.  Under these circumstances, the Board finds that a claim for a TDIU in conjunction with the higher claim on appeal has not reasonably been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that staged rating of the skin disability, pursuant to Fenderson, is not warranted, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for skin disorder at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for pityrosporum and staphylococcal folliculitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


